July 25, 2011 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard STAR Funds (the Trust) File No. 2-88373 Ladies and Gentlemen: Enclosed is the 63rd Post-Effective Amendment to the Trust's Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this amendment are: 1) to register Admiral Shares of Vanguard Developed Markets Index Fund, a series of the Trust, and 2) to affect a number of non-material editorial changes. Pursuant to the requirements of Rule 485(a)(1) under the Securities Act of 1933, we request that this Amendment be declared effective on September 27, 2011. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) filing be declared effective. Please contact me at (610) 669-5284 with any questions or comments concerning the enclosed Amendment. Sincerely, Lisa L.B. Matson, Esq. Securities Regulation, Legal Department Enclosures cc: Brion Thompson, Esq. U.S. Securities and Exchange Commission
